EXHIBIT 32.1 SECTION 1350 CERTIFICATIONS CERTIFICATION PURSUANT TO\ 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Dolat Ventures Corp. (the “Company”) on Form 10Q for the period ended May31, 2012 as filedwith the Securities and Exchange Commission on the date hereof (the “Report”),I, Shmuel Dovid Hauck, Chief Executive Officer of the Company, certify, pursuantto 18 U.S.C. ss. 1350, as adopted pursuant to Section 906 of the Sarbanes-OxleyAct of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in allmaterial respects, the financial condition and results of operationsof the Company. Date: July 09, 2012 /s/ Shmuel Dovid Hauck Shmuel Dovid Hauck Chief Executive Officer
